Case 3:14-cr-00175-WHA Document 956-16 Filed 12/31/18 Page 1 of 4




          EXHIBIT P
   Case 3:14-cr-00175-WHA Document 956-16 Filed 12/31/18 Page 2 of 4



                         HONEY LOCATION FACT REPORT
                On October 10, 2017, CAL FIRE requested information related to the
power lines located adjacent to 2484 Honey Run Road, Chico, Butte County (the “area of
interest”) in connection with the Honey Fire.
               Per a CAL FIRE press release dated May 25, 2018, the Honey Fire started
in the early morning hours of October 9, 2017. CAL FIRE previously reported on its
website that the Honey Fire started at 3:05 PM on October 9, 2017.
Incident Overview




               The electrical circuit that served the area of interest at the time of the
incident was the Centerville 1101 12 kV Circuit. Fuse 6385 is the protective device
upstream from the area of interest on the Centerville 1101 Circuit.
                Per PG&E records, at 8:09 PM on October 8, 2017, smart meters on the
Centerville 1101 Circuit recorded NIC Power Down events, including 30 of 30 smart
meters downstream of Fuse 6385. The smart meters downstream of Fuse 6385 included
the smart meters downstream of the area of interest. Per PG&E records, at 8:15 PM on
October 8, 2017, a distribution line technician reported finding Line Recloser 2592 open,
indicating that the area of interest was de-energized. Per PG&E records, at 9:58 PM, a
PG&E troubleman reported a wire down at service point 5000069056, which is
downstream of Line Recloser 2592 but upstream of the area of interest and Fuse 6385.
Per PG&E records, at 10:51 PM, the same distribution line technician manually opened
Line Recloser 2448 on a dead line. Per PG&E records, at 12:26 AM on October 9, 2017,
the same PG&E troubleman manually opened Fuse 26499 on a dead line.
                Per PG&E records, at 12:31 AM, the same distribution line technician
manually closed Line Recloser 2592, restoring 63 customers; however, the area of
interest remained de-energized because Line Recloser 2448 was open. Per PG&E
records, at 1:32 AM, the same distribution line technician manually closed Line Recloser
2448, restoring 188 customers. The area of interest remained de-energized because Fuse
26499 was open. Per PG&E records, at 1:40 AM, a PG&E crew foreman reported on-site
to perform repairs. Per PG&E records, at 2:27 AM, the same PG&E crew foreman
reported manually closing Fuse 26499. Throughout the early morning of October 9,
many of the smart meters on the Centerville 1101 Circuit reported NIC Power Restore
events, although the 30 smart meters downstream of Fuse 6385 were not among them.
              Per PG&E records, at 7:56 AM on October 9, 2017, a second PG&E
troubleman reported finding two of two fuses blown at Fuse 6385. Per PG&E records,

                                         Page 1 of 3
   Case 3:14-cr-00175-WHA Document 956-16 Filed 12/31/18 Page 3 of 4



the second troubleman reported initiating a patrol load side of Fuse 6385 at the same
time. Per PG&E records, at 9:39 AM, the second troubleman reported that he had
patrolled the entire protective zone load side of Fuse 6385 and found no cause for the
outage. Per PG&E records, the second troubleman reported at 9:51 AM that he had
manually closed Fuse 6385 and confirmed that power had been restored downstream of
Fuse 6385. Per PG&E records, 30 of 30 smart meters downstream of Fuse 6385 recorded
NIC Power Restore events at 9:51 AM.
                Per PG&E records, the second troubleman was dispatched to the area of
interest at 12:37 AM on October 10, 2017, to assist with a vegetation fire, and the second
troubleman arrived at 1:33 AM. Per PG&E records, at 2:01 AM, 30 of 30 smart meters
downstream of Fuse 6385 recorded a NIC Power Down event, and at 2:02 AM, Fuse
6385 was reported open. Per PG&E records, at 3:01 AM, Fuse 6385 was reported closed,
and 30 of 30 smart meters downstream of Fuse 6385 recorded NIC Power Restore events.
              On October 16, 2017, PG&E collected two branch sections from a Live
Oak rooted near 2484 Honey Run Road.
Timeline


                                          Honey
                                           Event
  October 8, 2017, 8:09 PM: Per PG&E records, smart meters on the Centerville 1101
  Circuit recorded NIC Power Down events, including 30 of 30 smart meters
  downstream of Fuse 6385. The smart meters downstream of Fuse 6385 included the
  smart meters downstream of the area of interest.
  October 8, 2017, 8:15 PM: Per PG&E records, a distribution line technician reported
  finding Line Recloser 2592 open, indicating that the area of interest was de-energized.
  October 8, 2017, 9:58 PM: Per PG&E records, a PG&E troubleman reported a wire
  down at service point 5000069056, which is downstream of Line Recloser 2592 but
  upstream of the area of interest and Fuse 6385.
  October 8, 2017, 10:51 PM: Per PG&E records, the same distribution line technician
  manually opened Line Recloser 2448 on a dead line.
  October 9, 2017, 12:26 AM: Per PG&E records, the same PG&E troubleman
  manually opened Fuse 26499 on a dead line.
  October 9, 2017, 12:31 AM: Per PG&E records, the same distribution line technician
  manually closed Line Recloser 2592, restoring 63 customers.
  October 9, 2017, 1:32 AM: Per PG&E records, the same distribution line technician
  manually closed Line Recloser 2448, restoring 188 customers.
  October 9, 2017, 1:40 AM: Per PG&E records, a PG&E crew foreman reported on-
  site to perform repairs.
  October 9, 2017, 2:27 AM: Per PG&E records, the same PG&E crew foreman
  reported manually closing Fuse 26499.
  October 9, 2017, early morning hours: Per PG&E records, many of the smart meters
  on the Centerville 1101 Circuit reported NIC Power Restore events, although the 30
  smart meters downstream of Fuse 6385 were not among them.

                                       Page 2 of 3
   Case 3:14-cr-00175-WHA Document 956-16 Filed 12/31/18 Page 4 of 4



                                           Honey
                                           Event
  October 9, 2017, early morning hours: Per a CAL FIRE press release dated May 25,
  2018, the Honey Fire started in the early morning hours of October 9.
  October 9, 2017, 7:56 AM: Per PG&E records, a second PG&E troubleman reported
  finding two of two fuses blown at Fuse 6385, and reported initiating a patrol load side
  of Fuse 6385 at the same time.
  October 9, 2017, 9:39 AM: Per PG&E records, the second troubleman reported that
  he had patrolled the entire protective zone load side of Fuse 6385 and found no cause
  for the outage.
  October 9, 2017, 9:51 AM: Per PG&E records, the second troubleman reported that
  he had manually closed Fuse 6385 and confirmed that power had been restored
  downstream of Fuse 6385. Per PG&E records, 30 of 30 smart meters downstream of
  Fuse 6385 recorded NIC Power Restore events at 9:51 AM.
  October 9, 2017, 3:05 PM: CAL FIRE previously reported on its website that the
  Honey fire started at 3:05 PM on October 9, 2017.
  October 10, 2017, 12:37 AM: Per PG&E records, the second troubleman was
  dispatched to the area of interest.
  October 10, 2017, 1:33 AM: Per PG&E records, the second troubleman arrived at the
  area of interest.
  October 10, 2017, 2:01 AM: Per PG&E records, 30 of 30 smart meters downstream
  of Fuse 6385 recorded NIC Power Down events.
  October 10, 2017, 2:02 AM: Per PG&E records, Fuse 6385 was reported open.
  October 10, 2017, 3:01 AM: Per PG&E records, Fuse 6385 was reported closed, and
  30 of 30 smart meters downstream of Fuse 6385 recorded NIC Power Restore events.
Source List


 Source                      Brief Description
 AMI Smart Meter data        AMI Smart Meter Data
 ILIS Outage Report          ILIS Outage Report XX-XXXXXXX
 ILIS Outage Report          ILIS Outage Report XX-XXXXXXX
 CAL FIRE News               May 25, 2018 CAL FIRE press release titled “CAL FIRE
 Release                     Investigators Determine Cause of Four Wildfires in
                             Butte and Nevada Counties”
 CAL FIRE Website            “Honey Fire Incident Information”,
                             http://cdfdata.fire.ca.gov/incidents/incidents_details_info?i
                             ncident_id=1880 (last updated Jan. 9, 2018)
 OIS Online Query            Query showing OIS data relating to troubleman dispatch
 TR9495907
 ILIS Outage Report          ILIS Outage Report XX-XXXXXXX
 CAL FIRE Letter             October 10, 2017 letter from CAL FIRE to Jon Dailey
 PGE-NBF-0000000403          Log of evidence collected by PG&E




                                       Page 3 of 3
